Citation Nr: 0601366	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

According to the veteran's Defense Department Form 214, 
Report of Separation from the Armed Forces of the United 
States, he served on active duty from January 1949 to January 
1950.

In October 2004, the Board of Veterans' Appeals (Board) 
denied the issue of whether it was proper to reduce a 
disability rating for service-connected bilateral hearing 
loss from 30 to 10 percent and remanded the issue of 
entitlement to an increased evaluation for bilateral hearing 
loss to the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) for additional development.  
An August 2005 rating decision granted an increased 
evaluation of 20 percent for service-connected bilateral 
hearing loss, effective July 25, 2005, based on the results 
of a July 2005 audiological evaluation.  The case is again 
before the Board for adjudication.


FINDING OF FACT

The veteran's bilateral hearing loss disability is manifested 
by Level III hearing acuity in the right ear and level XI 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

Prior to the initial adjudication of the veteran's claim, the 
RO sent the veteran a letter in April 2003, in which he was 
informed what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was 
subsequently received from the veteran.  The veteran was 
additionally notified in the statement of the case of the 
laws and regulations with regard to what information was 
needed to substantiate his claim.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA audiological evaluations, including the 
most recent VA evaluation in July 2005.  The Board concludes 
that all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issue decided herein.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.

Although an April 2004 private audiogram was submitted in 
support of the veteran's claim for an increased rating, this 
audiogram is uninterpreted and cannot be used for rating 
purposes.  See 38 C.F.R. § 4.85.  A May 2005 VA audiological 
evaluation showed average pure tone thresholds at the 
relevant frequencies rounded off to 81 decibels in the right 
ear and rounded off to 103 decibels in the left ear; speech 
recognition ability was 40 percent in the right ear and 
unable to be determined in the left ear.  However, the 
examiner noted that the validity of the test results was 
questionable because the veteran was able to understand the 
examiner without hearing aids in place and without visual 
clues when conversing in the sound booth.  The examiner also 
called into question the validity of the test results because 
the veteran's response consistency was only fair, and because 
he gave half word responses during the speech recognition 
test for the right ear.  It was recommended in by the Chief 
of a VA Audiology and Speech Pathology Department in June 
2005 that the veteran's hearing be retested.

A July 2005 audiological evaluation showed average pure tone 
thresholds at the relevant frequencies from 1000 to 4000 
hertz of 35 decibels, with a speech recognition ability of 80 
percent, in the right ear and of 99 decibels, with a speech 
recognition ability of zero percent, in the left ear.  The 
test results were considered to be of fair reliability.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Applying the July 2005 examination results to the 
Schedule provides a numeric designation of Level III in the 
right ear and Level XI in the left ear under the provisions 
of 38 C.F.R. § 4.85, Table VI.  Applying these findings to 
Table VII of the Schedule results in a 20 percent evaluation 
for hearing loss under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.

Additionally, the Schedule provides for rating exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86.  
However, the appellant's test results do not meet the 
requirements of this section as the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) does not equal 55 decibels or more, nor is the 
puretone threshold 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. 

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321 (2005).  Although the RO did consider or 
document its consideration of 38 C.F.R. § 3.321(b)(1), the 
Board finds this to be harmless error because there is no 
clinical evidence that the veteran's service-connected 
hearing loss markedly interferes with employment or that the 
veteran has been frequently hospitalized due to the 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Additionally, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 20 percent is provided for certain 
manifestations of the service-connected bilateral hearing 
loss but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Schedule provides for exceptional patterns of hearing 
impairments under the provisions of 38 C.F.R. § 4.86.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


